DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings of Fig.1 in compliance with 37 CFR 1.121 (d) are
required in this application because blocks labeled with numeral 2-8 and 10-12 are
not labeled with proper legends. Applicant is advised to employ the services of a
competent patent draftsperson outside the Office, as the U.S. Patent and Trademark
Office no longer prepares new drawings. The corrected drawings are required in reply to
the Office action to avoid abandonment of the application. The requirement for
corrected drawings will not be held in abeyance.

	Claim Objections

Claims 1-2 are objected to because of the following informalities:  
Claim 1 contain the acronyms AF and SMPS DC-DC that was not previously defined in the claim language. Appropriate correction is required. Dependent claim 2 inherits the same problem from its base claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are written in a very poor format, inaccurate and confusing.
For example: claim 1 recites the limitations “the channels” in line 3, "the signal" in line 7, “the equalization” in line 7; “the output power” in line 8, “the channels/speakers” in line 8; “the division” in line10; “the dedicated application” in line 15-16.  There is insufficient antecedent basis for the above limitations in claim 1. 
In line 2, claim 1 recites “An electronic circuit for amplifiers and sound devices refers to an electronic circuit”, this sentence is confusing because “an electronic circuit” appears two times, therefor the one appears the second time has to be referred as “the electronic circuit”. The above sentence needs to be rewritten since  “an electronic circuit for amplifiers and sound devices refers to the electronic circuit” would not make sense. It can be rewritten to something like “ An electronic circuit for amplifiers and sound devices is configured to …” so that it makes sense.


In lines 3-4, claim 1 recites “dedicated to an audio amplifier or multi-channel sound system, containing”, this can be changed to “dedicated to a plurality of audio amplifiers or a multi-channel sound system, comprises (or contains):” to correctly reflect the invention disclosed and make the preamble sentence grammatically correct.
Additionally, “an audio frequency amplifier AF” is cited several times as “an audio frequency amplifier AF”, which is confusing, because it is not clear if there are various or just one audio frequency amplifier, if all of these “an audio frequency amplifier” recited multiple times actually refers to the same audio frequency amplifier AF, then it is suggested to refer them as “the audio frequency amplifier” after the first recitation of “an audio frequency amplifier”. 
Claim 1 further recites “wherein the electronic circuitlimitations recited in claim 2 such as “wherein the electronic circuitthe digital panel/displayinstalled in the amplifier/sound device itself;”  is also hard to understand what applicant tried to convey.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654